

115 SRES 633 IS: Expressing the sense of the Senate that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and is not subject to privatization.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 633IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Mrs. McCaskill (for herself, Mr. King, Mr. Sanders, Mr. Coons, Mr. Van Hollen, Mr. Booker, Mr. Sullivan, Mr. Jones, Ms. Warren, Mr. Peters, Ms. Heitkamp, Mr. Reed, Mrs. Shaheen, Mr. Moran, Mr. Tester, Ms. Harris, Ms. Murkowski, Ms. Hassan, Ms. Hirono, Mr. Blunt, Mr. Whitehouse, Ms. Collins, Ms. Baldwin, Ms. Duckworth, Mr. Carper, Mr. Kaine, Ms. Smith, and Mr. Udall) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONExpressing the sense of the Senate that Congress should take all appropriate measures to ensure
			 that the United States Postal Service remains an independent establishment
			 of the Federal Government and is not subject to privatization.
	
 Whereas Congress has the authority to establish post offices and post roads under clause 7 of section 8 of article I of the Constitution of the United States;
 Whereas the United States Postal Service is a self-sustaining, independent establishment that relies on revenue derived from the sale of postal services and products, not on taxpayer funds;
 Whereas the United States Postal Service and the more than 500,000 employees of the United States Postal Service are at the center of the $1,400,000,000,000 mailing industry, which employs a total of 7,500,000 individuals in the United States;
 Whereas the United States Postal Service serves the needs of 157,000,000 business and residential customers not less than 6 days a week, maintains an affordable and universal network, and connects the rural, suburban, and urban communities of the United States;
 Whereas the United States Postal Service is consistently the highest-rated agency of the Federal Government in nonpartisan opinion polls;
 Whereas the United States Postal Service is the second largest employer of veterans in the United States;
 Whereas the employees of the United States Postal Service— (1)are dedicated public servants who do more than process and deliver the mail of the people of the United States; and
 (2)serve as the eyes and ears of the communities of the United States and often respond first in situations involving health, safety, and crime in those communities; and
 Whereas the privatization of the United States Postal Service would— (1)result in higher prices and reduced services for the customers of the United States Postal Service, especially in rural communities;
 (2)jeopardize the booming e-commerce sector; and
 (3)cripple a major part of the critical infrastructure of the United States: Now, therefore, be it
	
 That it is the sense of the Senate that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and is not subject to privatization in whole or in part.